  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1401 
In the House of Representatives, U. S.,

July 27, 2010
 
RESOLUTION 
Expressing gratitude for the contributions that the air traffic controllers of the United States make to keep the traveling public safe and the airspace of the United States running efficiently, and for other purposes. 
 
 
Whereas air traffic controllers dedicate themselves to the protection of the flying public; 
Whereas air traffic controllers react to dangerous and complex situations on a daily basis, doing so in a calm and professional manner; 
Whereas air traffic controllers work all day long and all year long, including holidays, to provide services to aircraft in their assigned airspaces; 
Whereas, due to the highly stressful and demanding nature of the job and the total concentration required, air traffic controllers are required to take regular 30-minute breaks, work in shifts, and retire by the age of 56; 
Whereas air traffic controllers perform courageous acts every day; 
Whereas, on January 1, 2009, air traffic controller Kristin Danninger at the Madison, Wisconsin, Tower and Terminal Radar Approach Control (TRACON) facility directed a new pilot back on course and above minimum altitude who had been stuck in the clouds in a small aircraft with zero visibility, successfully using her knowledge of local geography to point out a highway that led the pilot to the appropriate runway; 
Whereas, on March 29, 2009, air traffic controller Troy Decker at the Salt Lake Center facility guided a Piper Aztec aircraft with an engine fire to a safe landing in Butte, Montana, providing detailed weather reports for several possible landing options; 
Whereas, on April 12, 2009, air traffic controllers Jessica Anaya, Lisa Grimm, Nathan Henkels, Dan Favio, Brian Norton, and Carey Meadows at the Miami Center facility and the Fort Myers Tower and TRACON facility guided to safety a twin-engine King Air aircraft after the pilot died in-flight, assisting Doug White, an individual with limited private pilot experience in smaller aircraft, to locate the positions of controls and switches on the aircraft and to navigate the high-traffic area of southern Florida; 
Whereas, on June 28, 2009, air traffic controller Ron Chappell at the Southern California TRACON facility issued a traffic advisory to a jet aircraft landing at Los Angeles after viewing another target on his radar screen that was at an unknown altitude and approaching the jet, circumstances that bore a similarity to a 1986 mid-air collision over Cerritos, California; 
Whereas, on July 5, 2009, air traffic controller Louis Ridley at the Potomac TRACON facility assisted a Velocity aircraft stuck above a cloud layer to navigate through perilous mountain terrain with limited fuel remaining and, while doing so, reassured the pilot, gave detailed flight and weather information, determined the best airport for a safe approach and landing, and even had his wife, Carolyn, greet the pilot after the pilot landed in Culpepper, Virginia; 
Whereas, on October 9, 2009, air traffic controllers Kevin Plante and Christopher Presley in Portland, Maine, helped guide an aircraft that had become stuck in rapidly deteriorating weather conditions by employing, with daylight waning and the aircraft near mountainous terrain, a road map to direct the pilot to Portland using several highways, lakes, and towns as guides; 
Whereas, on November 14, 2009, air traffic controller Jessica Hermsdorfer at the Kansas City Tower and TRACON facility calmly helped guide back to the airport an Airbus 319 aircraft that had hit multiple birds and experienced engine trouble, directing other aircraft out of the way and assisting the stricken flight to land safely; 
Whereas, on December 7, 2009, air traffic controllers Natasha Hodge and Douglas Wynkoop at the Dallas TRACON facility worked as a team to assist a confused and disoriented pilot of an experimental aircraft, redirecting other aircraft in the area and suggesting an approach into Navy Fort Worth for the pilot, which resulted in a successful landing; 
Whereas, on December 20, 2009, air traffic controllers Todd Lamb at the Anchorage Center facility and Michael Evans at the Fairbanks Flight Service Station ensured a safe landing for a Cessna aircraft that was experiencing smoke in the cockpit, as Mr. Evans was able to assist the pilot in locating a narrow dirt trail which was the only safe landing spot in the area and Mr. Lamb helped a second aircraft locate the downed plane’s position; 
Whereas approximately 15,600 Federal air traffic controllers, in airport traffic control towers, terminal radar approach control facilities, and air route traffic control centers, guide planes through the airspace of the United States; 
Whereas approximately an additional 1,250 civilian contract controllers and more than 9,000 military controllers also provide air traffic services; 
Whereas, from fiscal year 2001 to fiscal year 2009, according to the Federal Aviation Administration (FAA) there have been 94,600,000 successful flights of United States commercial aircraft safely carrying more than 6,340,000,000 passengers; 
Whereas air traffic controllers provide separation services over the entire airspace of the United States and 24,600,000 square miles of international oceanic airspace; 
Whereas, as of May 22, 2010, the FAA operated 315 air traffic control facilities and the Air Traffic Control System Command Center in the United States; 
Whereas, in the past 5 years, the FAA has hired more than 7,500 air traffic controllers in order to meet continuously changing traffic volumes and workload; and 
Whereas air traffic controllers are facing staffing challenges, with an aging workforce and a wave of retirements: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses gratitude for the contributions that the air traffic controllers of the United States make to keep the traveling public safe and the airspace of the United States running efficiently;  
(2)commends air traffic controllers for the calm and professional manner in which they handle air traffic, day and night, throughout the year;  
(3)acknowledges the heroic actions, dedication, and quick and skilled decisionmaking that air traffic controllers employ to help avert many accidents and tragedies; and  
(4)encourages greater investment in the modernization of the air traffic control system of the United States so that air traffic controllers have the resources and technology needed to better carry out their mission, both in the air and on the ground, as air travel continues to grow.  
 
Lorraine C. Miller,Clerk.
